1 Building A Strong FutureRaymond James Coal Investors Conference Bennett K. Hatfield President and CEO December 4, 2 Forward-Looking Statements •You should keep in mind that any forward-looking statement made by us in this presentation or elsewhere speaks only as of the date on which thestatements were made. See also the “Risk Factors” in our 2007 Annual Report on Form 10-K and in our subsequent filings on Form 10-Q, all which arecurrently available on our website at www.intlcoal.com. New risks and uncertainties arise from time to time, and it is impossible for us to predict theseevents or how they may affect us or our anticipated results. We have no duty to, and do not intend to, update or revise the forward-looking statements inthis presentation except as may be required by law. In light of these risks and uncertainties, you should keep in mind that any forward-looking statementmade in this presentation might not occur. All data presented herein is as of November 30, 2008 unless otherwise noted. •Statements in this presentation that are not historical facts are forward-looking statements within the “safe harbor” provision of the Private SecuritiesLitigation Reform Act of 1995 and may involve a number of risks and uncertainties. We have used the words “anticipate,” “believe,” “could,”“estimate,” “expect,” “intend,” “may,” “plan,” “predict,” “project” and similar terms and phrases, including references to assumptions, to identify forward-looking statements. These forward-looking statements are made based on expectations and beliefs concerning future events affecting us and aresubject to various risks, uncertainties and factors relating to our operations and business environment, all of which are difficult to predict and many ofwhich are beyond our control, that could cause our actual results to differ materially from those matters expressed in or implied by these forward-looking statements. The following factors are among those that may cause actual results to differ materially from our forward-looking statements:market demand for coal, electricity and steel; availability of qualified workers; future economic or capital market conditions; weather conditions orcatastrophic weather-related damage; our production capabilities; consummation of financing, acquisition or disposition transactions and the effectthereof on our business; a significant number of conversions of our convertible senior notes prior to maturity; our plans and objectives for futureoperations and expansion or consolidation; our relationships with, and other conditions affecting, our customers; availability and costs of key suppliesor commodities such as diesel fuel, steel, explosives and tires; availability and costs of capital equipment; prices of fuels which compete with orimpact coal usage, such as oil and natural gas; timing of reductions or increases in customer coal inventories; long-term coal supply arrangements;risks in or related to coal mining operations, including risks related to third-party suppliers and carriers operating at our mines or complexes;unexpected maintenance and equipment failure; environmental, safety and other laws and regulations, including those directly affecting our coalmining and production, and those affecting our customers’ coal usage; ability to obtain and maintain all necessary governmental permits andauthorizations; competition among coal and other energy producers in the United States and internationally; railroad, barge, trucking and othertransportation availability, performance and costs; employee benefits costs and labor relations issues; replacement of our reserves; our assumptionsconcerning economically recoverable coal reserve estimates; availability and costs of credit, surety bonds and letters of credit; title defects or loss ofleasehold interests in our properties which could result in unanticipated costs or inability to mine these properties; future legislation and changes inregulations or governmental policies or changes in interpretations thereof, including with respect to safety enhancements and environmentalinitiatives relating to global warming; the impairment of the value of our goodwill and long-lived assets; the ongoing effect of the Sago mine accident;our liquidity, results of operations and financial condition; adequacy and sufficiency of our internal controls; and legal and administrative proceedings,settlements, investigations and claims and the availability of related insurance coverage. 3 Discussion Topics 1.Coal Market Update 2.Overview of International Coal Group, Inc. a.Coal reserves b.Production growth c.New operations d.Sales position for 2009-2010 3.Summary 4 Coal Market Update 5 Coal Market Update •The fundamental story for coal remains solid: –Eastern US coal supply is expected to remain heavily constrained by laborscarcity, regulatory delays and heightened MSHA enforcement –Current term price indices, although down from peak levels, remain 30% aboveyear ago levels –US coal exports are expected to remain well above 2006-07 levels –Long-term Pacific Rim demand is expected to keep global supply relatively tight –Demand for coal as base load for US electricity generation has historically beenresilient during economic downturns •Coal prices have fallen due to a variety of factors: –Deepening global economic concerns triggered by credit crisis –Plunging oil and natural gas prices –Mild summer weather in US and Europe –Financial traders liquidating positions to raise cash - exaggerating market drop –Dearth of recent physical transactions allow “paper trades” to drive indices lower 6 Source:Edison Electric Institute Industry Statistics, November 2008 U.S.
